UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7096


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CRAIG NEILDONDO SMALLS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:08-cr-00337-D-1)


Submitted: December 22, 2020                                Decided: December 29, 2020


Before NIEMEYER, FLOYD, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Craig Neildondo Smalls, Appellant Pro Se. Kristine L. Fritz, Assistant United States
Attorney, Jennifer P. May-Parker, Assistant United States Attorney, Joshua L. Rogers,
Assistant United States Attorney, Banumathi Rangarajan, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Craig Neildondo Smalls appeals the district court’s order denying his motion

seeking relief pursuant to Section 404 of the First Step Act of 2018, Pub. L. No. 115-391,

132 Stat. 5194. We review a district court’s decision whether to grant or deny a reduction

under the First Step Act for abuse of discretion. See United States v. Jackson, 952 F.3d

492, 497 (4th Cir. 2020). If the defendant is eligible for First Step Act relief, as the district

court concluded that Small is, the district court nevertheless has discretion to determine

whether to reduce the defendant’s sentence. United States v. Gravatt, 953 F.3d 258, 261

(4th Cir. 2020); see First Step Act, § 404(c), 132 Stat. at 5222. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. United States v. Smalls, No. 5:08-cr-00337-D-1) (E.D.N.C. May 8, 2020).

We deny the motion to appoint counsel. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                   AFFIRMED




                                               2